Citation Nr: 0515886	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  97-06 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen the appellant's claim for service connection for a 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The appellant served on active duty for training from March 
1960 to September 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted to reopen the appellant's claim for service 
connection for a psychiatric disability.  He filed a timely 
Notice of Disagreement, and was sent a Statement of the Case 
by the RO.  The appellant then filed a timely VA Form 9, 
perfecting his appeal of this issue.  In December 1997, the 
appellant, accompanied by his sister, testified at a personal 
hearing before a decision review officer.  

This appeal was originally presented to the Board in October 
2000, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  VA has given the appellant all required notice, and has 
rendered all required assistance.  

2.  In a September 1993 decision, the Board denied the 
appellant's application to reopen his service connection 
claim for a psychiatric disability, and the appellant did not 
appeal this determination.  

3.  The evidence submitted since the September 1993 denial of 
the appellant's claim for service connection for a 
psychiatric disability does not bear directly and 
substantially upon the specific matter under consideration 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of that 
claim.  


CONCLUSIONS OF LAW

1.  The Board's September 1993 decision denying the 
appellant's application to reopen his service connection 
claim for a psychiatric disability is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2004).  

2.  Evidence submitted since the Board's September 1993 
decision is not new and material with respect to the claim 
for service connection for a psychiatric disability, and the 
claim for that benefit may not be reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the September 1996 
Statement of the Case, the various Supplemental Statements of 
the Case, and June 2002 RO letter to the appellant notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  The appellant has reported that he receives medical 
care at the VA medical center in San Juan, PR, and these 
records were obtained.  Private medical records have been 
obtained, as indicated by the appellant.  The appellant has 
not otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, he has been afforded a recent VA psychiatric 
examination in conjunction with his claim; for these reasons, 
his appeal is ready to be considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in April 1996, prior to the 
passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
appellant of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the appellant's claim was 
adjudicated on several occasions, most recently in July 2004, 
in light of the additional development performed subsequent 
to April 1996.  Therefore, the Board finds no evidence of 
prejudicial error in the present case.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); see also Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (holding that the Court must 
take due account of the 38 U.S.C.A. § 7261(b) rule of 
prejudicial error when considering VA compliance with the 
VCAA).  

The appellant seeks to reopen his claim for service 
connection for a psychiatric disability.  In a September 1993 
decision, the Board found no new and material evidence had 
been submitted to reopen the appellant's claim for service 
connection for a psychiatric disability, and the appellant 
did not initiate an appeal of this decision; it is therefore 
final.  38 U.S.C.A. § 7104 (West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For applications to reopen received prior 
to August 29, 2001, as is the case here, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

At the time the Board denied the appellant's most recent 
application to reopen his service connection claim, it found 
no evidence that the appellant's current psychiatric 
disability had been incurred during military service.  For 
the reasons to be discussed below, evidence submitted since 
that September 1993 decision is not new and material, and his 
service connection claim cannot be reopened.  

In support of his claim, the appellant submitted VA treatment 
records from the San Juan VA medical center, as well as 
private medical treatment records.  These records confirm 
current and ongoing treatment for a psychiatric disability, 
for which the appellant has received medication and 
counseling.  This evidence is new, in that it was not of 
record at the time of the 1993 denial, but it is not 
material, as it does not suggest the onset of a psychiatric 
disability during military service.  These private and VA 
psychiatric treatment records, by themselves or in connection 
with evidence previously assembled, are not so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  At the time of the September 1993 
denial, the Board conceded that the appellant had psychiatric 
diagnoses, including anxiety and schizophrenia, according to 
the Board decision.  The Board also noted that the appellant 
had received psychiatric treatment as early as 1961, so the 
private medical evidence of psychiatric treatment in the late 
1960's and early 1970's does not establish earlier onset of 
his current psychiatric disability, and is cumulative and 
redundant of prior evidence.  Therefore, these more recent 
treatment records, confirming only that the appellant has 
received post-service psychiatric treatment, are not new and 
material evidence, and cannot be used to reopen the 
appellant's claim.  

Of special note is an April 2004 VA psychiatric examination 
which was afforded the appellant.  As part of this 
examination, the examiner reviewed the claims file, including 
the appellant's medical history, and personally examined him.  
Chronic undifferentiated schizophrenia was diagnosed.  
Thereafter, the examiner concluded the appellant's current 
psychiatric disability "is not related, nor due to his 
military service."  The examiner further stated this 
disability "did not have its onset in service nor was 
aggravated in service."  Thus, the Board notes that the only 
evidence of record received after September 1993 and directly 
addressing the issue of whether the appellant's psychiatric 
disability began during military service suggests this 
disability began following service separation.  Obviously, as 
this evidence goes against the veteran's claim, it is not new 
and material.  

Finally, the appellant has offered his own and other lay 
assertions that his current psychiatric disability began 
during active military service.  However, lay assertions 
regarding medical causation and etiology do not constitute 
new and material evidence.  Moray v. Brown, 5 Vet. 
App. 211,214 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In conclusion, the appellant has not submitted any new and 
material evidence that may be used to reopen his claim for 
service connection for a psychiatric disability.  In the 
absence of any new and material evidence, his application to 
reopen must be denied.


ORDER

The appellant having submitted no new and material evidence, 
his application to reopen his service connection claim for a 
psychiatric disability is denied.  




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


